Exhibit (a)(5)(E) Johnson & Johnson Press Contacts: Jeffrey J. Leebaw Bill Price (732) 524-3350 (732) 524-6623 (732) 642-6608 (M) (732) 668-3735 (M) Investor Contacts: Louise Mehrotra Stan Panasewicz (732) 524-6491 (732) 524-2524 FOR IMMEDIATE RELEASE JOHNSON & JOHNSON EXTENDS TENDER OFFER FOR MENTOR CORPORATION New Brunswick, N.J. (Jan. 6, 2009) Johnson & Johnson (NYSE: JNJ) today announced it has extended its previously announced cash tender offer, through its wholly owned subsidiary, Maple Merger Sub, Inc., for all outstanding shares of common stock of Mentor Corporation (NYSE: MNT) until 5:00p.m. (Eastern time), on January 16, 2009, unless further extended.The tender offer was originally scheduled to expire at 12:00 midnight (Eastern time), on January 12, 2009.All other terms and conditions of the tender offer remain unchanged. The condition of the tender offer relating to the Hart-Scott-Rodino Antitrust Improvements Act has been satisfied. Other regulatory clearances required for the closing ofthe tender offer remain pending and Johnson & Johnson anticipates receipt of thoseclearances on orprior toJanuary 15, 2009.
